           Case 2:21-cv-01252-TLN-DMC Document 9 Filed 09/07/21 Page 1 of 5


 1   SEYFARTH SHAW LLP
     John Yslas (SBN 187324)
 2   E-mail: jyslas@seyfarth.com
     601 South Figueroa Street, Suite 3300
 3   Los Angeles, California 90017-5793
     Telephone: (213) 270-9600
 4   Facsimile: (213) 270-9601
 5   SEYFARTH SHAW LLP
     Francesca L. Hunter (SBN 327571)
 6   fhunter@seyfarth.com
     2029 Century Park East, Suite 3500
 7   Los Angeles, California 90067
     Telephone: (310) 277-7200
 8   Facsimile: (310) 201-5219
 9   Attorneys for Defendants
     ExamWorks, LLC, ExamWorks Review Services,
10   LLC, and IME Resources, LLC
11

12

13                            UNITED STATES DISTRICT COURT
14                          EASTERN DISTRICT OF CALIFORNIA
15

16   JONI STEVENS, an individual,                 Case No. 2:21-cv-01252-TLN-DMC
17                    Plaintiff,                  (Shasta County Superior Court Case
                                                            No.197549)
18         v.
                                                  JOINT STIPULATION TO STAY
19   EXAMWORKS, LLC, a Delaware limited           ACTION PENDING
     liability company; EXAMWORKS                 ARBITRATION; ORDER
20   REVIEW SERVICES, LLC, a Delaware
     limited liability company; IME               Date Action Filed: June 14, 2021
21   RESOURCES, LLC, a Delaware limited
     liability compare; and Does 1-10,
22
                    Defendants.
23

24

25   TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
26         This Stipulation is made by and between Plaintiff JONI STEVENS (“Plaintiff”)
27   and Defendants EXAMWORKS, LLC, EXAMWORKS REVIEW SERVICES, LLC, and
28   IME RESOURCES, LLC (“Defendants”) (collectively, the “Parties”), by and through

            JOINT STIPULATION TO STAY ACTION PENDING ARBITRATION; ORDER
           Case 2:21-cv-01252-TLN-DMC Document 9 Filed 09/07/21 Page 2 of 5


 1   their respective counsel of record. The Stipulation is made with reference to the
 2   following facts:
 3         1.     WHEREAS, on or about April 23, 2019, Plaintiff executed an Arbitration
 4   Agreement with Defendants (the “Agreement”) (Exhibit A).
 5         2.     WHEREAS, on June 14, 2021, Plaintiff filed a complaint in Shasta County
 6   Superior Court alleging nine claims for relief; (1) Gender Discrimination in Violation of
 7   FEHA; (2) Age Discrimination in Violation of FEHA; (3) Retaliation in Violation of
 8   FEHA; (4) Failure to Prevent Discrimination and Harassment; (5) Violation of the
 9   California Equal Pay Act; (6) Retaliation in Violation of the California Equal Pay Act;
10   (7) Retaliation in Violation of Labor Code § 1102.5; (8) Wrongful Termination in
11   Violation of Public Policy; and (9) Unfair Business Practices ( the “Complaint”);
12         3.     WHEREAS, on July 16, 2021, Defendants filed their Notice of Removal in
13   the Eastern District Court of California;
14         4.     WHEREAS, from July 19, 2021 to August 23, 2021, the Parties met and
15   conferred regarding the Parties’ Arbitration Agreement and Defendants’ intent to file a
16   Motion to Compel Arbitration;
17         5.     WHEREAS, Plaintiff has agreed to voluntarily submit her claims to binding
18   arbitration pursuant to the terms of the Arbitration Agreement and the Parties’ agreement
19   herein (which addresses the parameters of discovery);
20         6.     WHEREAS, the Parties have agreed for Plaintiff to submit her claims to
21   final and binding arbitration with the American Arbitration Association (“AAA”);
22         NOW, THEREFORE, IT IS HEREBY AGREED by the Parties as follows:
23         1.     Plaintiff will submit her individual claims set forth in the Complaint to final
24   and binding arbitration with AAA, pursuant to the Arbitration Agreement;
25         2.     In arbitration before AAA, each Party will be entitled to five (5) initial
26   depositions; twenty-five (25) Interrogatories; twenty-five (25) Requests for Admission;
27   and twenty-five (25) Requests for Production;
28
                                           2
             JOINT STIPULATION TO STAY ACTION PENDING ARBITRATION; ORDER
           Case 2:21-cv-01252-TLN-DMC Document 9 Filed 09/07/21 Page 3 of 5


 1         3.      Should the Parties wish to seek additional discovery beyond the initial
 2   discovery permitted by this stipulation (as set forth in paragraph 2 above), the party
 3   requesting additional discovery shall apply to the arbitrator and must make a showing
 4   that there is a need for “adequate discovery” (consistent with striking an appropriate
 5   balance between the desired efficiency of limited discovery in arbitration) pursuant to
 6   Armendariz v. Foundation Health Psychcare Services, Inc. 24 Cal. 4th 83 (2000), and
 7   agree to be bound by the arbitrator’s decision whether the party is entitled to such
 8   additional discovery;
 9         4.      Defendant shall pay the initial arbitration filing fee and Plaintiff shall file
10   documents initiating arbitration with AAA. Defendants will pay all other costs that are
11   unique to arbitration, including the arbitrator’s fees and any other arbitration filing and
12   administrative fees. Plaintiff remains responsible, however, for all attorneys’ fees and
13   costs that are not payable to the AAA or arbitrator;
14         5.      The arbitration of Plaintiff’s claims will take place in Los Angeles,
15   California;
16         6.      California law will apply to Plaintiff’s claims in the arbitration; and
17         7.      The action will be stayed pending completion of the arbitration. The Court
18   will retain jurisdiction for the limited purpose of entertaining statutory proceedings,
19   including a petition to confirm, vacate, or correct any arbitration award.
20         IT IS SO STIPULATED.
21   DATED: September 1, 2021                         Respectfully submitted,
22                                                    SEYFARTH SHAW LLP
23

24                                                    By: /s/ John Yslas
                                                         John Yslas
25                                                       Francesca Hunter
                                                         Attorneys for Defendant
26                                                       ExamWorks, LLC, ExamWorks
                                                         Review Services, LLC, and IME
27                                                       Resources, LLC
28                       ADDITIONAL SIGNATURES ON NEXT PAGE
                                           3
             JOINT STIPULATION TO STAY ACTION PENDING ARBITRATION; ORDER
           Case 2:21-cv-01252-TLN-DMC Document 9 Filed 09/07/21 Page 4 of 5


 1   DATED: September 2, 2021                       Respectfully submitted,
 2                                                  KING & SIEGEL LLP
 3

 4                                                  By: /s/ Robert King
                                                       Robert King
 5                                                     Julian King
                                                       Attorneys for Plaintiff
 6                                                     JONI STEVENS
 7

 8
                                  SIGNATURE ATTESTATION
 9
           I hereby attest that the other signatory listed, on whose behalf the filing is
10
     submitted, concurs in the filing’s content and has authorized the filing.
11

12   DATED: September 1, 2021                       Respectfully submitted,
13                                                  SEYFARTH SHAW LLP
14

15                                                  By: /s/ John Yslas
                                                       John Yslas
16                                                     Francesca Hunter
                                                       Attorneys for Defendant
17                                                     ExamWorks, LLC, ExamWorks
                                                       Review Services, LLC, and IME
18                                                     Resources, LLC
19

20
                                    ORDER ON NEXT PAGE
21

22

23

24

25

26

27

28
                                           4
             JOINT STIPULATION TO STAY ACTION PENDING ARBITRATION; ORDER
          Case 2:21-cv-01252-TLN-DMC Document 9 Filed 09/07/21 Page 5 of 5


 1                                      ORDER
 2   IT IS SO ORDERED.
 3

 4   DATED: September 7, 2021
                                                    Troy L. Nunley
 5
                                                    United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         5
           JOINT STIPULATION TO STAY ACTION PENDING ARBITRATION; ORDER
